Luke, J.
Since the testimony offered to sustain the defense of alibi did not show the impossibility of the defendant’s presence at the scene of the offense at the time of its commission, but only accounted for his presence at another place before he was at a whisky still that was in operation, it was not error for the court to fail to charge on the defense of alibi.
(a) In the case here the suggested defense of alibi utterly failed, and the evidence authorized the defendant’s conviction of making intoxicating liquor.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.